Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00028-CR

                              Michael Lloyd INGRAHAM,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 15, Bexar County, Texas
                                 Trial Court No. 377978
                       Honorable Michael La Hood, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED March 19, 2014.


                                            _____________________________
                                            Patricia O. Alvarez, Justice